CRIST, Judge.
Slip and fall case affirmed. Respondent-Plaintiff slipped and fell on the seating area steps of the Arena in St. Louis. A jury awarded Plaintiff $55,000 and judgment was entered for that amount. Appellant-Defendant asserts Plaintiff did not make a submissible case for lack of proof of sufficient notice to Defendant of the alleged dangerous condition.
We review the evidence in a light most favorable to Plaintiff. Georgescu v. K Mart Corp., 813 S.W.2d 298, 299 (Mo. banc 1991). Plaintiff came to the Arena for the “Disney On Ice” performance. Her seat was five rows up from the walkway from which she entered the Arena seating area. When she arrived, the steps from the walkway to her seat were wet, sticky and slimy. *553Plaintiff did not pay any attention to the condition of the steps at that time.
The bad condition of the steps worsened during the performance. After the performance, as Plaintiff was coming down the steps, she slipped and fell because of the slippery, wet and slimy condition of the steps. The dangerous condition of the steps was probably caused by condensation which was the result of Defendant’s failure to have the air conditioner turned on. The performance, which was the third for the evening, lasted about three hours.
Whether Defendant had actual knowledge by having created or having been aware of the dangerous condition, Prier v. Smitty’s Supermarkets, Inc., 715 S.W.2d 579, 580 (Mo.App.1986); or constructive knowledge by reason of the dangerous condition existing and worsening from the time Plaintiff entered the Arena until she left, Woods v. National Supermarkets, Inc., 687 S.W.2d 689, 691[4] (Mo.App.1985), is of little import. Plaintiff made a submis-sible case in either event. See also Georgescu, 813 S.W.2d 298 (Mo. banc 1991).
Judgment affirmed.
CRANDALL, P.J., and AHRENS, J., concur.